Case 2:18-cv-11273-MCA-LDW Document 1128 Filed 11/16/20 Page 1 of 4 PageID: 28390




                                                                      Jeffrey D. Talbert
                                                                      jtalbert@preti.com
                                                                      207.791.3239


                                                        November 16, 2020


  VIA E-MAIL AND ECF

  Special Master Thomas P. Scrivo, Esq.
  O'Toole Scrivo, LLC
  14 Village Park Road
  Cedar Grove, New Jersey 07009
  tscrivo@oslaw.com

         RE:     Occidental Chemical Corp. v. 21st Century Fox America, Inc. et al.
                 Docket No. 2:18-cv-11273-MCA-JAD

  Dear Special Master Scrivo:

         I write on behalf of the Small Parties Group (“SPG”) in advance of the November 18, 2020
  Status Conference. While the SPG does not have any major questions for the Special Master to
  resolve at the upcoming Status Conference, this letter provides brief updates on the following:

         (1) Deposition Protocol and Admissibility Stipulation;

         (2) In Camera Review of Documents Withheld by OxyChem;

         (3) OxyChem Custodian Frank Parigi’s Documents;

         (4) Electronically Stored Information (“ESI”) Discovery Status and Deadline; and

         (5) OxyChem’s Response to the SPG’s Second Set of Requests for Production

  I.     Deposition Protocol and Admissibility Stipulation

          As discussed in the SPG’s November 6, 2020 letter, the parties agree on most terms of the
  draft joint deposition protocol (sent to Special Master on Nov. 6). There are two issues that require
  resolution by the Special Master: limits on the (1) number and (2) duration of depositions.

          First, the SPG proposes a limit on the number of depositions consistent with the Federal
  Rules of Civil Procedure as opposed to a total time limit for depositions. Second, regarding time
  limit for each deposition, the SPG proposes a protocol that incorporates the presumptive 7-hour
  limit that is consistent with the rules. See Fed. R. Civ. P. 30(d)(1). Pursuant to Rule 30(d)(1), the
  SPG’s proposal provides additional time – in this case 3 hours – for questioning by other parties.
  Id. The SPG’s proposal would accomplish the goals of a joint deposition protocol—to enhance
  efficiency and fairness throughout the discovery process—while preserving the integrity of the



                                                                                              16260766.1
Case 2:18-cv-11273-MCA-LDW Document 1128 Filed 11/16/20 Page 2 of 4 PageID: 28391

  PRETI FLAHERTY
  Special Master Thomas P. Scrivo, Esq.
  November 16, 2020
  Page 2

  process by maintaining close alignment with the Federal Rules of Civil Procedure.1 Furthermore,
  recognizing the variety in witness roles and importance and the likely necessity of some deviation
  from these time limits in this case, the SPG’s proposal assumes that the parties will attempt to
  resolve such issues in good faith through the meet and confer process.

          Second, the parties agree on most aspects of an admissibility stipulation. There is only one
  main point of disagreement on the stipulation that requires resolution. The parties agree with the
  value of an admissibility stipulation and at this point, OxyChem appears to agree with the SPG
  that the stipulation process should include former testimony that may be admissible under, for
  example, Federal Rule of Evidence 804(b)(1) and Federal Rule of Civil Procedure 32. The parties
  disagree, however, on how to handle the stipulation process as it relates to the admissibility of
  ancient documents under Federal Rule of Evidence 803(16). As discussed in the SPG’s November
  6th letter, it is important to establish a process for stipulations relating to a limited number of
  specific ancient documents rather than create a blanket presumption that would apply to all
  documents that pre-date January 1, 1998 (as OxyChem proposes). Through the SPG’s proposed
  stipulation process (which tracks OxyChem’s previously suggested process), the parties would be
  able to resolve evidentiary issues relating to specifically identified ancient documents well in
  advance of trial. This would achieve the overall goal of a stipulation process: to resolve evidentiary
  issues now to avoid unnecessary deposition discovery and simplify the pre-trial process. In
  contrast, OxyChem’s proposed presumption would effectively defeat the value of the stipulation
  process, shifting burdens but providing no further clarity on the resolution of these key
  admissibility issues.

  II.      In Camera Review of Documents Withheld by OxyChem

          As a follow-up to the Interim Order of November 4, 2020 (Dkt No. 1124) (“Interim Order”)
  on the SPG’s motion to compel, several issues require resolution. As discussed in the SPG’s letter
  to you dated November 16, 2020, clarification is needed as to whether the Special Master has made
  a determination that any entries that identify Outside Counsel or Consultants (as those terms are
  defined in the Interim Order) are categorically privileged or protected.

          The parties have proceeded as directed in your Interim Order. On November 11, OxyChem
  provided the H-1 and H-4 privilege logs filtered to remove entries for documents identified as
  being sent to, received by, or drafted by Outside Counsel and Consultants. On November 13, the
  parties met and conferred in an effort to agree upon a joint list of 200 sample documents from the
  filtered H-1 log to produce to the Special Master for in camera review. The SPG sent OxyChem
  a proposed list of 200 documents for in camera review. On November 16, the parties met again to
  discuss which documents should be proposed for in camera review, and OxyChem agrees that the
  Special Master can review those documents.



  1
    See Fed. R. Civ. P. 1 (providing that the rules “should be construed, administered, and employed by the court and
  the parties to secure the just, speedy, and inexpensive determination of every action and proceeding.”).




                                                                                                             16260766.1
Case 2:18-cv-11273-MCA-LDW Document 1128 Filed 11/16/20 Page 3 of 4 PageID: 28392

  PRETI FLAHERTY
  Special Master Thomas P. Scrivo, Esq.
  November 16, 2020
  Page 3

  III.   OxyChem Custodian Frank Parigi’s Documents

         Following the filing of the SPG’s motion to compel the custodial files of Frank Parigi on
  November 12, 2020, OxyChem informed the SPG at a meet-and-confer on November 16, that it
  will remove Mr. Parigi from its initial disclosures and not call him as a witness. The SPG is
  considering OxyChem’s decision and the impact on its request. In the meantime, no action is
  required by the Special Master on this letter motion at the upcoming Status Conference.

  IV.    ESI Status and Deadline

          The SPG and OxyChem have agreed to a deadline of December 31, 2020 by which all
  parties must substantially complete ESI discovery. Should individual circumstances arise that
  impede any SPG party’s ability to meet that deadline and warrant additional time to complete their
  productions, parties will bring these issues to the Special Master’s attention on an individual basis.
  The SPG parties continue to make progress on their ESI productions and will make every
  reasonable effort to comply with the deadline. Common Counsel anticipates that all SPG members
  will complete their production by that date. An update on progress for SPG members with ongoing
  ESI production is attached as Exhibit 1.

          Regarding OxyChem’s ESI production, OxyChem recently provided a letter to the SPG
  containing additional information regarding its selection of ESI custodians and agreeing to broaden
  its custodian list based on a list of individuals the SPG provided. However, OxyChem has also
  declined to include certain individuals from the SPG’s list. The SPG is still reviewing the
  additional information provided by OxyChem concerning its custodians, including its decision to
  exclude certain potential custodians, and will provide an update at a later date if the issue requires
  the Special Master’s attention.

  V.     OxyChem’s Response to the SPG’s Second Set of Requests for Production

          While not currently ripe, OxyChem’s response to the SPG’s Second Set of Requests for
  Production (“Second RFPs”) may require the Special Master’s attention in the near future. On
  October 28, 2020, OxyChem submitted its objections and responses to the SPG’s Second RFPs.
  In a similar vein as the privilege disputes discussed above, there appear to be several glaring
  deficiencies in OxyChem’s response. OxyChem has refused to produce a number of categories of
  documents that are plainly discoverable, including, for example, corporate organization charts,
  relevant communications with regulatory agencies, and documents relating to its decision to cease
  participating in the Cooperating Parties Group (a group of parties cooperating with EPA to perform
  the Remedial Investigation/Feasibility Study for the Lower Passaic River Study Area). The SPG
  intends to seek a resolution of these issues through the meet-and-confer process, but if this proves
  unsuccessful, the SPG anticipates bringing this issue to the Special Master’s attention at the next
  Status Conference.




                                                                                               16260766.1
Case 2:18-cv-11273-MCA-LDW Document 1128 Filed 11/16/20 Page 4 of 4 PageID: 28393

  PRETI FLAHERTY
  Special Master Thomas P. Scrivo, Esq.
  November 16, 2020
  Page 4

         We look forward to discussing these matters further at the November 18 Status Conference.


                                                     Regards,




                                                     Jeffrey D. Talbert
  JDT:klo
  Attachment – Exhibit 1




                                                                                          16260766.1
